Citation Nr: 0703291	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-10 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 until October 
1971 less 673 days of lost time.  He died in April 2004, and 
the appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

In June 2006, a video conference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  She asserts that the 
veteran served in Vietnam and that his lung and head/throat 
cancers were the result of his exposure to Agent Orange.  She 
also contends that his service-connected type II diabetes 
mellitus contributed to his death.  The death certificate 
discloses that the veteran died in April 2004 of lung 
metastases due to (or as a consequence of) nasopharyngeal 
carcinoma.  The record reflects that the veteran had squamous 
cell carcinoma of the left tonsil which was treated by 
radiation therapy and a surgical operation.  The record also 
reflects that the veteran was diagnosed with type II diabetes 
mellitus in 1995.  As noted above, the veteran was service 
connected for type II diabetes mellitus as well as diabetic 
cataracts and post-traumatic stress disorder.

The Board also notes that the veteran's complete service 
medical records are not in the veteran's claims folder, as 
they are presumed to have been destroyed in a fire.  In such 
circumstances, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (stating that the BVA has a heightened 
duty in a case where the service medical records are presumed 
destroyed).  The only available service medical records are 
the clinical induction examination report and the report of 
medical history, both dated in November 1966.  

The Board further notes that primary site (and not 
metastases) respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea) are on the list of diseases 
associated with exposure to certain herbicide agents 
(including Agent Orange) for veteran's who served in the 
Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  The veteran's DD Form 214 and his service 
personnel records indicate service in Vietnam from September 
1967 to October 1968.  As such, it is presumed that he was 
indeed exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, affirmative evidence does not 
exist to rebut that presumption.  Further, the Board observes 
that the veteran was awarded the Combat Action Ribbon.

Thus, in light of the evidence of record indicating a 
presumption of herbicide exposure in Vietnam and in the 
absence of any prior VA opinion as to the cause of the 
veteran's death, the Board finds that a VA clinical opinion 
is warranted.  Such would be useful in the de novo 
adjudication of the appellant's claim.   

Additionally, a review of the record demonstrates that 
further development is also required in order for VA to 
satisfy its duty to assist under the VCAA.  This becomes 
evident upon a reading the transcript of the June 2006 
videoconference hearing.  Specifically, such transcript 
referenced a VA pathologist's report of a lung biopsy 
purported to have shown that the veteran's lung cancer was a 
primary site, and not a metastasis.  (See transcript at pages 
24 - 25.)  The pathologist's report, identified during 
testimony at the hearing in June 2006, has not been located 
in the record by the Board.  In this regard, it is noted that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As such, additional development is required in order 
for VA to fulfill its obligations under the VCAA. 

The Board also notes a possibility of missing VA treatment 
records.  The last VA treatment report of record is dated in 
March 2004.  As the veteran died on April [redacted], 2004, the Board 
finds that a reasonable attempt should be made to secure any 
missing medical record(s) because such could provide evidence 
as to the possible cause of the veteran's death, or it could 
lead to additional pertinent evidence.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  As this question is involved in the present appeal, 
this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
appellant that an effective date for the award of benefits 
will be assigned if service connection for the cause of the 
veteran's death is awarded, and also includes an explanation 
as to the type of evidence that is needed to establish an 
effective date.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for the cause of the veteran's 
death, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and any other applicable 
legal precedent.  Include an explanation 
that an effective date will be assigned 
in the event of award of the benefit 
sought on appeal, as outlined by the 
Court in Dingess.

2.  Contact the VAMC in Cleveland, Ohio 
(or any other VA facility where the 
veteran received treatment) and request 
all records pertaining to the veteran 
from March 23, 2004 to April [redacted], 2004, 
not already of record.  A request, 
without any date restrictions, should 
also be made to locate the VA 
pathologist's report from a biopsy of the 
veteran's lung.  If no records are 
located, then the claims file must 
indicate this fact.

3.  Associate all new evidence with the 
veteran's claim folder.  Forwarded the 
claims folder to the appropriate VA 
examiner, who after reviewing the 
veteran's claims folder, should furnish 
an opinion as to whether any of the 
veteran's service-connected disabilities 
(PTSD, diabetes mellitus, and cataracts) 
contributed substantially or materially 
to death, combined to cause death, or 
aided or lent assistance to the 
production of his death.  The VA 
examination should address whether the 
veteran was debilitated by his service-
connected diabetes such that he could not 
withstand the cancer(s).  The VA examiner 
should also provide an opinion concerning 
whether it is at least as likely as not 
that the veteran's cancers were related 
to service, to include his exposure to 
Agent Orange therein.  

All opinions should be accompanied by a 
clear and detailed rationale consistent 
with the evidence of record.  The 
examination report should clearly 
indicate that a review of the claims file 
was performed in conjunction with this 
inquiry.  

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


